Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Inventions I and II (the latter as confirmed in a phone interview with attorney or record) in the reply filed on 31 October 2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. 

Claim Interpretation
It is noted that the limitation of a layer disposed on another layer implies no ordinality.  As such, the layers as recited in claim 7 are not considered to require the physical arrangement of the layers recited to be in the sequence by which they are recited.
Although not phrased as such, all claimed hard coating layers are considered to require a cured material.  For instance, a hard coating layer comprising an acryl-based organic-inorganic material is considered to require a cured organic-inorganic material obtained from curing an acryl-based material.

Claim Objections
Claim 7 is objected to, as it should recited that the first and third hard coating layers comprise a respective acryl-based organic-inorganic material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6; claims 7, 8, and 11; and claim 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2018/0142127 A1 (“Park”).
Considering claims 1 and 2, Park discloses a multilayered hard coat that is applied onto at least one surface of a substrate 21 (viz. base layer) used for display, wherein the hard coat comprises a lower first layer formed from curing a silsesquioxane having acrylic functional groups and an upper second layer formed from curing a silsesquioxane having epoxy functional groups (Park ¶ 0074, 0106-0110, and 0121; and Figs. 1 and 6).  Park thus anticipates claims 1 and 2.
Considering claim 4, at least a few specific examples have ratios of 6:4 to 4:6 (id. Table 4).
Considering claim 6, the embodiment of Figs. 1 and 6 of Park show the claimed features.
Considering claim 20, the combination of portions of Park discussed in the rejection of claims 1 and 4 above anticipates claim 20.

Considering claims 7 and 8, the embodiment of Fig. 7 of Park has two sets of hard coats, each with a respective a lower first layer formed from curing a silsesquioxane having acrylic functional groups and a respective upper second layer formed from curing a silsesquioxane having epoxy functional groups.
Considering claim 11, on the basis of ratios of thickness discussed elsewhere, claim 11 is anticipated.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 5; and claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as respectively applied to claims 1 and 7 above.
Considering claims 3 and 5, Park is analogous, as it is from the same field of endeavor as that of the instant application (silsesquioxane coatings used on display devices).  Park discloses that the total thickness of the hard coat is 10 to 50 µm, with the ratio of the thicknesses of the first layer to the thickness of the second layer ranging from 3:7 to 7:3 (Park ¶ 0092 and 0132).  From these two values, it’s readily apparent that the respective thicknesses overlap the claimed ranges (e.g. for a total thickness of 40 µm, the thickness is 12 – 28 µm for each layer).  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.

Considering claims 9, 10, and 12, in view of the discussion above (e.g. each sublayer could have thickness such as 12 – 28 µm), the limitations of claims 9, 10, and 12 are obvious in view of Park.

Claims 1 and 6; claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0087102 A1 (“Yamaya”).
Considering claims 1, 6, 7, and 13, Yamaya discloses a multilayered laminate having a transparent substrate having applied thereupon in order the following layers:  protective layer, high index layer, and low index layer (Yamaya ¶ 0022-0026).  Yamaya is analogous, as it is from the same field of endeavor as that of the instant application (coatings applied to displays).  Yamaya discloses that the protective layer has thickness of 5 to 30 µm and contains 1) a polymeric material formed from curing (meth)acrylate materials and 2) fine inorganic oxide particles such as silica (id. ¶ 0028-0031, 0049-0050, and 0087).  As the (meth)acrylate material includes hydrolysable organosilicon compounds having (meth)acrylate functionalities (id. ¶ 0047), and as the inorganic oxide particles can be treated with silane coupling agent (id. ¶ 0049), the protective layer after curing has a (meth)acrylate material covalently linked to the inorganic oxide particles, thereby reading on the first layer of organic-inorganic material. 
Yamaya discloses that the high index layer is formed by curing a composition containing resins such as silicones, siloxane-modified acrylic, or epoxy resins, wherein the composition additionally contains metal oxide nanoparticles that are surface treated with compounds such as silane coupling agents (id. ¶ 0089-0092).  Given that during curing, the silane coupling agent can form covalent linkage to the resin that form the high index layer, the high index layer reads on the second layer of organic-inorganic material.  Yamaya discloses that the low index layer is formed by curing a composition containing a fluorinated (meth)acryl functional group bearing hydrolysable organosilicon compound and colloidal silica (id. ¶ 0097, 0105-0109, and 0143).  Though Yamaya does not expressly state that the colloidal silica particles are surface treated, doing so would have been obvious, at least in view of the fact that such treatment is applied to particles located in other layers of the laminate.  Given that during curing, the silane coupling agent can form covalent linkage to the resin that form the low index layer, the low index layer reads on the third layer of organic-inorganic material.
It is abundantly clear that all layers are located on the same side of the substrate, and there are no additional layers present on an opposing side of the substrate.  Thus, Yamaya renders obvious claims 1, 6, 7, and 13.

Additional Comment
Applicant can overcome both lines of rejection applied against claim 7 by incorporating the following limitations:  1) requiring that the hard coating layers follow the recited sequence and 2) incorporating limitations of claim 8.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO 2019/188442 A1 (with reference made to its counterpart English-language publication U.S. 2020/0398542 A1) anticipates claims 1 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781